Case 20-10846 Doc 424 Filed 09/17/20 Entered 09/17/20 12:05:33 Main Document Page 1 of 2




                                 UNITED STATES BANKRUPTCY
                                 COURT EASTERN DISTRICT OF
                                         LOUISIANA

      IN RE:                                      §
                                                  §        CASE NO. 20-10846
      THE ROMAN CATHOLIC CHURCH                   §
      OF THE ARCHDIOCESE OF NEW                   §        SECTION “A”
      ORLEANS,                                    §
                                                  §        CHAPTER 11
                                   DEBTOR.        §


                    ORDER EXTENDING DEADLINE FOR FILING
               COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT

            Considering the Second Unopposed Motion to Extend Deadline for Filing Complaint to

     Determine Dischargeability of Debt, filed by Robert Romero [ECF Doc. 422]:

          IT IS ORDERED that, to the extent necessary, the deadline for Robert Romero to file a

   complaint to determine the dischargeability of debt in the Debtor’s bankruptcy case shall be

   extended until November 27, 2020, pursuant to Fed. R. Bankr. P. 4007(c).

          IT IS FURTHER ORDERED that nothing herein shall be construed as extending the

   deadline to file a complaint to determine the dischargeability of debt for any parties other than

   Robert Romero.

          IT IS FURTHER ORDERED that nothing herein shall be construed to limit Robert

   Romero and the Debtor’s ability to enter into further agreements with respect to the deadline to

   file a complaint to determine the dischargeability of debt, nor to limit Robert Romero from

   asserting that such deadline does not apply.

          IT IS FURTHER ORDERED that notwithstanding any Bankruptcy Rule or Local
Case 20-10846 Doc 424 Filed 09/17/20 Entered 09/17/20 12:05:33 Main Document Page 2 of 2




   Bankruptcy Rule that might otherwise delay the effectiveness of this Order, the terms and

   conditions of this Order shall be immediately effective and enforceable upon its entry.

                  New Orleans, Louisiana, September 17, 2020.



                                                     MEREDITH S. GRABILL
                                                UNITED STATES BANKRUPTCY JUDGE
